DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11261811. Although the claims at issue are not identical, they are not patentably distinct from each other because instant Claims 1/2/4 are anticipated by Patented Claim 1.  Instant claim 8 is anticipated by Patented Claim 6.  Instant Claims 3, 5, 6, and 7 are anticipated by Patented claims 3, 5, 6, and 7 respectively.  In each instance, the every limitation in the claims under examination is recited in the reference (patent) claims as-indicated.

Claim Objections

The claims 4-6 are objected to because they include reference characters which are not enclosed within parentheses.  Claim 4 recites “CPU 101”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Miyaji et al. (U.S. 2008/0257025A1).
Miyaji discloses “A control apparatus for an internal combustion engine can detect knocking of the engine even when an extraction frequency band is switched in accordance with an operating state of the engine. The apparatus includes a knock sensor for detecting vibrations generated in the engine and outputting a vibration detection signal, a rotation sensor for detecting the engine operating state, a SCF circuit for extracting a signal of a specific frequency band from the vibration detection signal and outputting an extracted vibration signal, a filter frequency switching section for switching an extraction frequency band of the filter section in accordance with the engine operating state, and a knocking detection section for detecting knocking of the engine based on the extracted vibration signal. The filter frequency switching section inhibits switching of the extraction frequency band until a switching inhibition period elapses after the switching of the extraction frequency band.” (Abstract)
Regarding Claim 1, Miyaji teaches: 
A signal processing device (Fig. 1, item 4 “a knock control device 4”) that filters an output signal from a sensor (Fig. 1, “The knock sensor 1 is mounted on an unillustrated engine (internal combustion engine) for detecting vibrations generated in the engine to output a vibration detection signal corresponding to the level of vibrations thus detected.”; ¶0040) mounted on a vehicle (¶0002, states the application is an “automotive” internal combustion engine meaning the engine is mounted on an automotive vehicle.), 
wherein setting is made with respect to a plurality of filters having different filter types or filter coefficients for setting a filter characteristic of a cutoff frequency or a pass band, an individual code is set for each of the plurality of filters (Fig. 10, control device 4 includes a plurality of filters having different types/frequency bands, see S43, S44, S47, S48), 
and the signal processing device includes a CPU (Fig. 1, see ¶0051, microcomputer 8 includes a CPU and a memory that stores software programs to execute the disclosed functions) that selects the individual code based on an engine operating state (Fig. 10, step S41) so that a corresponding filter is selected (Fig. 10, filter type and frequency band is selected based on determined engine speed),
and processes an output signal from the sensor using the filter that has been selected (Fig.11,   ¶0154+; spark ignition timing is adapted responsive to a determination that knocking is present, knocking having been determined based on selection and analysis of the signals from the knock sensor using the selected filter, the selected filter based on engine operating conditions.)

Regarding Claim 2, Miyaji teaches all the elements of Claim 1 as indicate above and further teaches: wherein the sensor is a knock sensor that detects a knock of an engine mounted on the vehicle (Fig. 1, “The knock sensor 1 is mounted on an unillustrated engine (internal combustion engine) for detecting vibrations generated in the engine to output a vibration detection signal corresponding to the level of vibrations thus detected.”; ¶0040)

Regarding Claim 3, Miyaji further teaches: wherein the CPU calculates a knock intensity (K(Kfi)) (Fig. 11, S55; Vk) of a specific frequency of a knock sensor signal based on a signal processed by the filter that has been selected (Selection of the specific frequency for knock signal filtering has previously been selected, see Fig. 10, based on engine operating conditions; for example engine speed; See at least ¶0154+ where process illustrated in Fig. 11 is performed ‘after’ the process of Fig. 10 is executed by the knock control device which comprises a CPU, memory, etc.)

Regarding Claim 7, Miyaji further teaches: wherein the engine operating state is at least one of a cylinder number of the engine, a rotation speed of the engine, a load of the engine, or a cooling water temperature detected by a water temperature sensor (¶0153; “In addition, although the number of revolutions per minute N of the engine has been used as the operating state of the engine, the present invention is not limited to this, but an amount of charged air, intake pipe pressure or the like indicating a loaded state of the engine may be used.”).

Regarding Claim 8, Miyaji further teaches: 
An engine control device  (Fig. 1, item 4 “a knock control device 4”) that controls an engine (¶0002; “The present invention relates to a control apparatus for an internal combustion engine that serves to detect the presence or absence of knocking of the internal combustion engine (e.g., automotive gasoline engine, etc.).”) including a sensor ((Fig. 1, “The knock sensor 1 is mounted on an unillustrated engine (internal combustion engine) for detecting vibrations generated in the engine to output a vibration detection signal corresponding to the level of vibrations thus detected.”; ¶0040)), 
the engine control device including a storage unit (¶0051; “Also, the microcomputer 8 comprises a CPU and a memory that stores programs, and individual blocks constituting the microcomputer 8 are stored in the memory as software.”) 44that stores a filter type and a filter coefficient for setting a plurality of filters having different cutoff frequencies or pass bands (Fig.10, Microcomputer 8 stores programs for executing the functions illustrated in Fig. 10, which includes programs for selection between a plurality of band pass filters configured with specific pass bands (Fa Fb), see steps S43S44S48S48), 
the engine control device having an individual code assignment function that can associate an individual code with each of the plurality of filters (Fig. 10, see ¶0140+, identification of and switching between at least two filter types wherein the filter types have different frequency pass bands), 
the engine control device including a CPU (¶0051; “Also, the microcomputer 8 comprises a CPU and a memory that stores programs, and individual blocks constituting the microcomputer 8 are stored in the memory as software.”)  that selects the individual code based on an engine operating state so that a corresponding filter is selected (Fig. 10, S41, filter is selected based on engine operating conditions such as engine speed, and/or other conditions.  See ¶0153 for other conditions), 
and processes an output signal from the sensor using the filter that has been selected (Fig.11,   ¶0154+; spark ignition timing is adapted responsive to a determination that knocking is present, knocking having been determined based on selection and analysis of the signals from the knock sensor using the selected filter, the selected filter based on engine operating conditions.).

Indicated Allowable Subject Matter

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter with respect to the prior art:  Claim 4 recites: further comprising a storage unit that stores a relationship with a specific frequency (Pfi) of a pressure wave in a cylinder corresponding to a specific frequency (Kfi) of a knock sensor signal for each engine operating state, wherein the CPU 101 calculates a knock intensity (K(Kfi)) of the specific frequency of the knock sensor signal based on the signal processed by the filter that has been selected, and uses the relationship between the specific frequency (Kfi) of the knock sensor signal and the specific frequency (Pfi) of the pressure wave stored in the storage unit and a weighting coefficient to calculate a knock intensity (Pfi)) of a specific frequency of a pressure sensor signal for detecting the pressure wave in the cylinder from the knock sensor signal.
Neither Miyaji nor the prior art of record explicitly teaches or suggests the above indicated subject matter when considered as a whole in combination with all of the limitations of the base claim and any intervening claims.
Claims 5-6 are dependent upon Claim 4 and thus allowable for at least the reason presented above with respect to Claim 4.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (objection to Claim 4, for minor informality as indicated above) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furuta et al. (JP2008064023A) discloses “The knock controller for the internal combustion engine is provided with a knock sensor 2 for detecting the vibration generated in the internal combustion engine 1, an operation state detection means 18 for detecting the operation state of the internal combustion engine 1, the gain adjusting circuit 3 for adjusting the amplification factor of the knock signal Vf, a filter circuit 4 for extracting the knock signal Vf out of the knock sensor signal Vn, a gain switching means 17 for switching the amplification factor of the gain adjusting circuit 3 corresponding to the operation state of the internal combustion engine 1, and a filter frequency switching means 16 for switching the filter frequency corresponding to the operation state of the internal combustion engine 1. The difference between a background level BGL directly after switching the filter frequency and a background level BGL after stabilizing is decreased.” (See Pages 1-2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747